VandeRBURGH, J.
This action is brought by plaintiff to recover commissions for services as a real-estate agent or broker in procuring a purchaser for certain real estate in Chicago. The cause of action is stated as follows in the complaint: “During the year 1890 the plaintiff, at the special instance and request of the defendants, performed services for said defendants in the city of Chicago, in the state of Illinois, in and about procuring a purchaser for certain property in the state of Illinois, which said services were then and there of the reasonable value of $4,375, and which said sum the- defendants agreed and promised to pay plaintiff therefor.”
The plaintiff testified that at the time of the alleged services he resided in the city of Chicago. The transactions referred to occurred there, and the negotiations were there concluded, and the contract *198and purchase were consummated in that city, and the plaintiff claims to be entitled to the usual commissions charged and received in Chicago for such services. He also testified that he had been previously engaged in the real-estate business in Chicago, as an agent, and sold and exchanged property for others on commission, and the transaction in question appears clearly enough to have been in the line of his regular business as a real-estate agent or broker. In this connection we must observe that it is admitted in the pleadings that during the year 1890, and prior thereto, an ordinance of the city of Chicago, enacted in pursuance of a statute of the state, was in force, which provided that it should not be lawful for any person to exercise within that city the business of real-estate broker, without a license therefor, and defined a “ real-estate broker ” as a person who, for commissions or other compensation, is engaged in the selling of, or in negotiating sales of, real estate belonging to others. A license fee of $25 per annum is required to be paid by such broker, and any person violating the provisions of the ordinance is subject to a penalty of not less than $25, and to the same penalty for every subsequent violation thereof.
The testimony shows that the plaintiff was using and exercising the business of a real-estate broker in the city of Chicago during the time in question, and in performing the services for which a recovery is sought in this action. It was made unlawful for him to do so by the terms of the ordinance referred to. It was not at all material that the parties for whom he negotiated a sale agreed to take property in St. Paul in payment or exchange for the Chicago property of which plaintiff negotiated a sale, and for which he found a purchaser. The ordinance, which is set out in full in the answer, was valid, and the case as presented by the evidence clearly falls within it. Braun v. City of Chicago, 110 Ill. 187. It has the force of law within the city of Chicago. Bott v. Pratt, 33 Minn. 323, (23 N. W. Rep. 237.) .
The particular transaction in question was therefore in violation of law, unless he was duly licensed, which was not shown. On the contrary, the answer alleges, and it stands admitted, for want of a reply, that the plaintiff was not duly licensed as a broker. The *199plaintiff cannot, therefore, recover bis commissions. Hustis v. Pickands, 27 Ill. App. 270; Johnson v. Hulings, 103 Pa. St. 501; Holt v. Green, 73 Pa. St. 198.
(Opinion published 52 N. W. Rep. 385.)
Business transactions, in violation of law, cannot be made the foundation of a valid contract; and the general rule is that where a statute makes a particular business unlawful generally, or for unlicensed persons, any contract made in such business by one not authorized is.void. Bish. Cont. §§ 471, 547; 1 Pom. Eq. Jur. § 402.
And the contract, being void where it was made and to be performed, will be so held here. Bish. Cont. § 1383.
The case was properly dismissed upon the evidence.
Order affirmed.